Exhibit 10.30


PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. YOU SHOULD
CONSULT WITH AN ATTORNEY BEFORE SIGNING.




SEPARATION AGREEMENT AND RELEASE


THIS SEPARATION AGREEMENT AND RELEASE ("Agreement") is entered into by and
between PPG Industries, Inc. ("PPG”) and Viktoras R. Sekmakas ("Sekmakas”) on
the date set forth below.
WHEREAS, Sekmakas has been employed by PPG as Executive Vice President in
Pittsburgh, Pennsylvania;
AND WHEREAS, Sekmakas and PPG have discussed the terms and conditions under
which Sekmakas’ employment with PPG will end;
AND WHEREAS, PPG and Sekmakas wish to set forth their complete agreement and
release of claims, by which all matters pertaining to Sekmakas’ employment with
and termination of employment from PPG will be fully and finally resolved;
NOW, THEREFORE, PPG and Sekmakas, for good and sufficient consideration, and
intending to be legally bound, agree as follows:
1.    PAID LEAVE OF ABSENCE
Sekmakas shall be placed on a paid leave of absence (“Paid Leave”) from PPG from
October 1, 2017 through and including February 28, 2018, in accordance with the
following:
(a)
As soon as administratively feasible after the Effective Date of the Agreement
(defined in Paragraph 12), PPG shall pay Sekmakas his monthly salary for the
months of October, November and December 2017, less applicable withholdings,
which payments shall be in lieu of any unused vacation or other paid time off
benefit to which he otherwise would be entitled;





--------------------------------------------------------------------------------




(b)
From January 1, 2018 through the end of the Paid Leave, Sekmakas will continue
to receive his monthly salary pursuant to the same terms and conditions by which
active salaried employees receive their salary;

(c)
During the Paid Leave, Sekmakas will be relieved of his day-to-day duties and
will not be required to provide any services to PPG;

(d)
During the Paid Leave, Sekmakas shall be eligible to participate in PPG’s
Employee Benefit Plans in accordance with the provisions of such Plans, except
as provided in paragraph 2(e) and 2(f) below. Sekmakas’ applicable monthly
contribution for his benefits during the Paid Leave, will be deducted from his
monthly salary;

(e)
During the Paid Leave, Sekmakas’ service will continue to accrue for purposes of
calculating his benefit under the PPG Industries, Inc. Retirement Plan C;

(f)
Coverage for Sekmakas under the Salary Continuance, Long-Term Disability and
Supplemental Long-Term Disability Plans shall immediately cease upon the
commencement of the Paid Leave;

(g)
The commencement of the Paid Leave shall constitute a separation of service for
purposes of the PPG Industries, Inc. Nonqualified Retirement Plan and Deferred
Compensation Plan; and

(h)
The Change in Control Employment Agreement between the parties, dated March 19,
2008 shall terminate upon the commencement of the Paid Leave.

2.    TERMINATION OF EMPLOYMENT/RETIREMENT
(a) Sekmakas’ employment with PPG shall terminate effective February 28, 2018,
which shall be deemed to be due to a retirement for purposes of the awards
issued to Sekmakas under the PPG Industries, Inc. Omnibus Incentive Plan. The
terms and conditions of such awards are as provided in the applicable Restricted
Stock Unit Award Agreements,




--------------------------------------------------------------------------------




Nonqualified Stock Option Award Agreements, and TSR Share Agreements between
Sekmakas and PPG. Sekmakas shall be eligible to retire effective March 1, 2018,
in accordance with the terms of the PPG Industries, Inc. Retirement Plan.
(b) Sekmakas shall receive a bonus payment in the amount of $448,875.00, less
applicable withholdings, under PPG’s Incentive Compensation and Deferred Income
Plan for Key Employees on February 28, 2018. The bonus amount is Sekmakas’
target award calculated on a pro rata basis for performance through September
30, 2017. Sekmakas shall not be eligible to receive further awards under the
Plan.
(c) PPG shall continue to provide Sekmakas with financial planning services
through Ayco until June 1, 2019.     
3.    SEPARATION PAY
(a) PPG shall pay to Sekmakas, as separation pay, the total amount of
$641,128.23, less applicable withholdings. This payment shall be made on
February 28, 2018.
(b) PPG shall pay Sekmakas’ attorneys’ fees in the amount of $12,500.00 in a
check made payable to Rothman Gordon P.C. This payment shall be made within 10
calendar days of the Effective Date of the Agreement, as defined in Paragraph
12.
4.    NO ADMISSION OF LIABILITY
Nothing in this Agreement shall be construed as an admission by PPG of any
liability, including but not limited to discrimination or unlawful conduct
whatsoever, to Sekmakas.
    5.    RELEASE AND WAIVER OF CLAIMS BY SEKMAKAS
Sekmakas, for himself, his heirs, and anyone else who would have the right to
sue on his behalf or in his place (“successors and assigns”), fully and forever
releases PPG, its subsidiary and affiliated companies, their respective
shareholders, directors, officers, employees and employee benefit plans from all
claims, causes of action or obligations of every nature whatsoever, whether
known or unknown, arising out of or relating to Sekmakas’ employment,




--------------------------------------------------------------------------------




termination from employment or relating to any other act, event or failure to
act that has occurred before the date this Agreement is signed. Examples of the
claims which Sekmakas is giving up by signing this Agreement include, but are
not limited to, claims for breach of express or implied contracts, claims of
intentional wrongdoing, claims for negligent or reckless wrongdoing, and claims
for violation of any federal, state or local law, including laws prohibiting
employment discrimination, such as, for example, the federal Age Discrimination
in Employment Act (which is referred to hereafter as the “ADEA”).
By signing this Agreement, Sekmakas does not release or give up his right to:
(i) file a charge of discrimination with the U.S. Equal Employment Opportunity
Commission (“EEOC”) or the Pennsylvania Human Relations Commission (“PHRC”),
(ii) file a complaint with any other government agency charged with enforcing
any law, (iii) provide assistance or participate in any investigation or hearing
conducted by the EEOC, PHRA or any other government agency charged with
enforcing any law, (iv) file a lawsuit to challenge whether or not the release
in this Paragraph 5 is a valid and effective as to claims of age discrimination
under the ADEA, (v) file a lawsuit to enforce this Agreement, or (vi) assert
claims that by law cannot be released, like workers’ compensation claims and
claims pursuant to any vested retirement, health or benefit plans maintained by
PPG including, but not limited to, benefits under PPG Industries, Inc.’s
Qualified and Non-Qualified Retirement Plans, the Restricted Stock Unit Award
Agreements, Non-Qualified Stock Option Award Agreements, TSR Share Agreements
between Sekmakas and PPG, Deferred Compensation Plans and Long-Term Incentive
Plans. If a charge of discrimination is filed with the EEOC or PHRA, however,
the release in this Paragraph 5 means that Sekmakas will not be entitled to
receive any money or other individual remedy as a result of that charge. By
signing this Agreement, Sekmakas also gives up his right to raise claims under
and/or pursue relief through PPG’s dispute resolution process known as
“Resolve.”




--------------------------------------------------------------------------------




6. RELEASE AND WAIVER OF CLAIMS BY PPG
PPG fully and forever releases Sekmakas from all claims, causes of action or
obligations of every nature whatsoever, whether known or unknown, arising out of
Sekmakas’ employment with PPG, or relating to any other act, event or failure to
act that has occurred at any time during Sekmakas’ employment with PPG.
7.    RETURN OF COMPANY PROPERTY
Sekmakas confirms that he has returned to PPG all Company-owned property, keys,
pass cards, laptop computers, mobile phones, thumb-drives, external hard drives,
cell phones, credit cards and documents (including e-mail) which contain
Confidential Information (defined below), and that he has not retained any
copies or reproductions of such information.
8.    NON-DISCLOSURE OF CONFIDENTIAL INFORMATION
“Confidential Information”, as used in this Agreement, means any non-public
information, disclosed to or known by Sekmakas as a consequence of or through
his employment with PPG and/or any predecessor company whose assets and/or stock
PPG acquired (including information conceived, originated, discovered or
developed by Sekmakas), which information is not generally known in the trade or
industry about PPG’s or another company’s products, pricing, costs, margins,
volumes, market share, equipment, customers, personnel, business plans,
operations, processes and services, including information relating to research,
strategy, development, technology, formulations, raw materials, manufacturing,
purchasing, accounting, human resources, engineering, marketing, and sales.
Sekmakas will not at any time in the future use for his personal benefit or
disclose to any other person or entity, any Confidential Information without
PPG’s express written consent. Nothing in this Paragraph 8 will be construed to
prohibit a disclosure that is required by law, or to prohibit Sekmakas from
making a report that is protected by law; provided, however, that to the extent
permitted by law, Sekmakas will give PPG as much advance notice




--------------------------------------------------------------------------------




as possible before such disclosure is made so that PPG may take legally
permitted steps to protect the Confidential Information as may be necessary.
Sekmakas understands that he may not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret or
other Confidential Information that: (a) is made (i) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding.
9.    NON-COMPETITION AND NON-SOLICITATION
(a) From the Effective Date of this Agreement (defined below) through December
31, 2018 (the “Restricted Period”):
(i) Sekmakas shall provide a copy of Paragraphs 8 and 9 of this Agreement to any
prospective new employer that is a Competitor, prior to accepting employment
with that Competitor.
(ii) Sekmakas shall not accept employment with, or serve as a consultant,
advisor or in any other capacity to, a Competitor.
(iii)
"Competitor", as used in this Agreement, means any person or entity that is
engaged in, or that has plans to become during the Restricted Period engaged in
the manufacture, marketing, development or sale of products or services that are
the same as, or serve a substantially similar purpose or function as, the
products or services that were manufactured, marketed, developed or sold by PPG
or any of its subsidiaries or affiliates, or about which Sekmakas received
Confidential Information, at any time during the last 24 months preceding the
Effective Date of this Agreement.

(b) During the Restricted Period, Sekmakas shall not solicit for employment or
hire, or influence another to solicit for employment or hire, any person who is
then employed by PPG or




--------------------------------------------------------------------------------




any of its affiliate or subsidiary companies in Band E or above or in a
professional R&D position, or any person who had been so employed within six
months from any such solicitation or hire.
(c) This Paragraph 9 shall supersede otherwise applicable provisions under the
“Continuing Conditions” section of Sekmakas’ RSU and TSR Award Agreements and
the “Forfeiture” provisions of his Stock Option Award Agreements, insofar as
those provisions pertain to Sekmakas’ employment with, or service as an
consultant, advisor or in any other capacity to, a competitor.
10.    NON-DISPARAGEMENT
(a) Sekmakas agrees that, unless required to do so by legal process, he will not
make any disparaging statements to any current, former or potential customers,
contractors, vendors or employees of PPG, to any media or to any other person
about PPG. A disparaging statement is any communication which, if publicized to
another, would be reasonably expected to cause or tend to cause the recipient of
the communication to question the business condition, integrity, competence,
good character or product quality of the person or entity to whom or to which
the communication relates. Nothing in this paragraph shall be construed as
prohibiting Sekmakas from disclosing information as may be required as part of
an investigation by a government agency charged with enforcing any law. For
purposes of this Paragraph 9(a), PPG means PPG Industries, Inc., its
subsidiaries and affiliated companies, and their respective directors, officers,
and employees.
(b) PPG agrees that, unless required to do so by legal process, Michael McGarry
and Herve Tiberghien will not make any disparaging statements to any person not
employed by PPG or on its Board of Directors, including (for example)
prospective employers of Sekmakas, about Sekmakas. A disparaging statement is
any communication which, if publicized to another, would be reasonably expected
to cause or tend to cause the recipient of the communication to question the
integrity, competence, performance, ethics, quality or good character of the
person




--------------------------------------------------------------------------------




to whom the communication relates. PPG further agrees that Michael McGarry will
instruct the members of the Executive Committee to not make disparaging
statements about Sekmakas.
11.    VOLUNTARY AGREEMENT
Sekmakas acknowledges and agrees that he has entered into this Agreement
voluntarily and that no person has made any promises to him to induce him to
sign this Agreement other than promises that are contained in this Agreement
itself.
Sekmakas acknowledges and agrees that the Release and Waiver of rights and
claims as set forth in this Agreement are in exchange for valuable consideration
which he would not otherwise be entitled to receive but for this Agreement.
Sekmakas acknowledges and agrees that he has carefully read and fully
understands the provisions of this Agreement, including the release and waiver
of claims, that he has had the opportunity to take at least twenty-one (21) days
from September 8, 2017, to decide whether he wants to sign this Agreement, and
that no one has pressured him to sign the Agreement sooner. The parties agree
that changes made to this Agreement, whether material or otherwise, shall not
affect the twenty-one (21) day period. In the event that Sekmakas executes the
Agreement prior to the expiration of the twenty-one (21) day period, he does so
voluntarily, with full knowledge of his right to consider the Agreement for
twenty-one (21) days.
Sekmakas acknowledges and agrees that he has been advised in writing that he
should consult with an attorney of his own choice prior to executing this
Agreement.
12.    RIGHT TO REVOKE
Sekmakas also understands and agrees that he shall have seven (7) days after
signing this Agreement to revoke it. If Sekmakas chooses to revoke this
Agreement, he must advise PPG, in writing, of his decision to revoke by
certified mail addressed to: Herve Tiberghien, Vice President, Human Resources,
PPG Industries, Inc., One PPG Place, Pittsburgh, PA 15272. If Sekmakas does not
revoke this Agreement, the Agreement shall




--------------------------------------------------------------------------------




become effective and enforceable on the eighth day after he signs the Agreement
(the “Effective Date”).
13.    GENERAL
(a) This Agreement is the entire agreement between the parties and represents
their full and complete understanding regarding the end of Sekmakas’ employment
with PPG. This agreement supersedes all other Agreements between the parties
that pertain to Sekmakas’ employment, termination of employment, or to
continuing rights or obligations of the parties with respect to each other,
except for the Restricted Stock Unit Award Agreements, Nonqualified Stock Option
Award Agreements, and TSR Share Agreements between Sekmakas and PPG as modified
by paragraph 9(c) of this Agreement.
(b) This Agreement shall be binding upon the parties hereto and the parties'
heirs, successors and assigns. This Agreement may not be modified except in
written document signed by both parties.
(c) This Agreement shall be construed, interpreted, and applied in accordance
with the laws of the Commonwealth of Pennsylvania.
IN WITNESS WHEREOF, the parties have signed this Agreement on the date or dates
set forth below.


 
 
 
 
 
 
 
Date:
12/27/2017
 
/s/ Viktoras R. Sekmakas     
 
 
 
 
 
Viktoras R. Sekmakas
 
 
 
 
 
PPG Industries, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
1/2/2018
By:
/s/ Herve Tiberghien
 
 
 
 
 
Herve Tiberghien
 
 
 
 
 
 
 
 
 
 
 
 
 



                


